Appleton, C. J.
The petitioners are interested in the result of their petition, else they would never have petitioned. It is only because they are parties interested that they have the right to appeal. As petitioners, they may be held responsible for costs, which liability constitutes an interest.
It is for the appellants to see that no one should be appointed on the committee, to whom there can be any legal objection,' particularly when no other parties are present at the appointment. Friend v. Abbott, 56 Maine, 262.
In cases of appeal from decision of county commissioners on petitions for laying, altering, or discontinuing any highway, the court may appoint a committee of three disinterested persons, etc. R. S. 1857, c. 18, § 35 ; Friend, appellant, 53 Maine, 387. The statute requires a disinterested committee.' In such case a relationship to *264the party interested by consanguinity or affinity within the sixth degree, according to the rules of the civil law, or within the degree of second cousins inclusive, except by the written consent of the parties, will disqualify. R. S. c. 1, § 3, rule xxii. There was no written consent. Mr. Ayer was disqualified to act within the rule. ,
The objection to Mr. Ayer was made before the committee on the return of .notice, by a written motion, which they overruled. In their return they refer to the motion and make it a part of the same. The objection taken is, therefore, apparent on the record. The presiding justice overruled it on the ground that the relationship in question did not operate as a disqualification, and accepted ,the report. In this there was error. Exceptions sustained.
KeNt, WaltoN, DickeRSON, and Barrows, JJ., concurred.